 TELEDYNE ADVANCED MATERIALS 539Teledyne Advanced Materials and United Steel Workers of America, AFLŒCIO, CLC.  Case 10ŒCAŒ29555 and 10ŒCAŒ29908 September 29, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On May 2, 1997, Administrative Law Judge William N. Cates issued the attached bench decision.  The Gen-eral Counsel filed exceptions and a supporting brief, and the Respondent filed cross-exceptions and a supporting and answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions, cross-exceptions, and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions only to the extent consistent with this Decision, and to adopt the recommended Order as modi-fied and restated in full below. 1. We agree, for the reasons stated by the judge, that the Respondent violated Section 8(a)(1) by the state-ments of Supervisor Robert Justice in August 19962 that employees were not to talk to anyone about the Union or to anyone who was involved with the Union and that they could be written up if they were caught talking about the Union.  In its exceptions, the Respondent con-tends that it maintained a valid no-solicitation/no-distribution rule in its employee handbook and that Jus-tice ﬁsimply informedﬂ the employees of this rule.  In this regard, the Respondent relies on the credited testi-mony of employee Ballinger, who stated on cross-examination that Justice said they could discuss the Un-ion on ﬁour own time or at break or lunch.ﬂ We find no merit in this contention.  Michael Ballinger testified, without contradiction, that employees routinely talked about ﬁball games, church, the weatherﬂ and other subjects unrelated to work during working time without any objection by the Respondent.  Thus, it is clear that whatever Respondent™s no-solicitation rule may have prohibited, it did not prohibit talking about nonwork-related matters during working time, and the Respondent was not simply informing employees of that rule when it promulgated its ban on conversation about the Union.  It is well established that an employer violates Section 8(a)(1) when, as here, employees are forbidden to discuss unionization while working, but are free to discuss other subjects unrelated to work, particularly when the prohibi-tion is announced in specific response to the employees™ activities in regard to the union organizational campaign.  Orval Kent Food Co., 278 NLRB 402, 407 (1986); Lib-erty House Nursing Homes, 245 NLRB 1194 (1979); Olympic Medical Corp., 236 NLRB 1117, 1122 (1978), enfd. 608 F.2d 762 (9th Cir. 1979).  Accordingly, we affirm the judge™s findings in this regard.3                                                                                                                      1 The General Counsel has excepted to some of the judge™s credibil-ity findings. The Board™s established policy is not to overrule an admin-istrative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. 2 All dates are in 1996 unless otherwise noted. 2.  The judge found that the Respondent violated Sec-tion 8(a)(3) and (1) when it issued a written ﬁfinal warn-ingﬂ to employee Edward Norwood on April 24, 1996, based on alleged misconduct which the Respondent had tolerated on the part of other employees.  The Respon-dent does not except to this finding. The judge, however, dismissed the complaint allegation that the Respondent violated Section 8(a)(3) and (1) by its discharge of Nor-wood on August 28.  The General Counsel excepts to this dismissal.  For the reasons set forth below, we find merit in this exception. The General Counsel and the Respondent agree that the judge applied the proper analytical framework in as-sessing whether Norwood™s dismissal violated the Act. As the judge observed, in order to establish that an em-ployer™s discharge or discipline of an employee violates Section 8(a)(3), the General Counsel must establish that union activity was a motivating factor in the action taken against the employee.  Once the General Counsel has met this burden, the burden shifts to the employer to estab-lish, by a preponderance of the evidence, that it would have taken the action even in the absence of the em-ployee™s union activity.  NLRB v. Transportation Manage-ment Corp., 462 U.S. 393, 401 (1983), approving Wright Line, 251 NLRB 1083 (1980), enfd. on other grounds 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  As the Board has explained, ﬁ[u]nder Wright Line, an em-ployer cannot carry its burden of persuasion by merely showing that it had a legitimate reason for imposing disci-pline against an employee, but must show by a prepon-derance of the evidence that the action would have taken place even without the protected conduct.ﬂ  Hicks Oil & Hicksgas, Inc., 293 NLRB 84, 85 (1989), enfd. 942 F.2d 1140 (7th Cir. 1991).  The judge found that the General Counsel met his bur-den of establishing that Norwood™s union activity was a motivating factor in the Respondent™s decision to dis-charge him.  The Respondent does not dispute this find- 3 The Respondent does not except to the judge™s finding that it vio-lated Sec. 8(a)(1) by Supervisor Stanley Carnegie™s statement in Sep-tember 1996 that the elimination of overtime was based on the employ-ees™ union activities. 332 NLRB No. 53  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  540ing.
4  The judge further found, however, that the Re-
spondent met its burden of establishing that it would 
have discharged Norwood, even absent his union activ-
ity.  Specifically, the judge found that the Respondent 
established that Norwood had been insubordinate and 
that other employees had been similarly discharged for 
insubordination.  We find, contrary to the judge, that the 

record does not support these findings. 
The essential facts surrounding Norwood™s discharge 
are undisputed.
5  On August 27 Maintenance Supervisor, 
Roy Smith observed Norwood talking to two employees.  
Smith asked Norwood what he was talking about and if 
he did not have some work to do. Norwood responded, 
ﬁWell, ain™t none of your damn business what we™re talk-
ing about,ﬂ and said that if Smith wanted to know 
whether or not he was working or what he should be do-
ing, then Smith could ask his supervisor.  On August 28 
Norwood was discharged.  The disciplinary form given 
to Norwood by the Respondent stated that he had been 
insubordinate to a supervis
or and the box was checked 
indicating that the discipline imposed was ﬁ[t]ermination 
upon review of overall work record.ﬂ  Further, Norwood 
testified, without contradiction, that Supervisor Bill 
Reeves told him that since he had ﬁalready received my 
final warning three weeks earlier, that I was being termi-
nated.ﬂ 
Although we do not disagree with the judge™s finding 
that Norwood engaged in insubordinate conduct, we find, 

contrary to the judge, that the Respondent has not met its 
burden of establishing that it would have discharged 
Norwood for this conduct alone, even in the absence of 
his union activities.  To begin with, it has not proven its 
claim that it discharged Norw
ood for this conduct alone.  
The disciplinary form, on its f
ace, indicates that the dis-
charge decision was based ﬁupon review of [Norwood™s] 
overall work record.ﬂ  Thus, the form itself demonstrates 
that the Respondent did not discharge him for the insub-
ordination alone.  Moreover, 
Reeves made specific refer-
ence to the prior warning when notifying Norwood of his 
discharge.  
Further, Norwood had worked for the Respondent for 
3 years, and the only discipline he had received was the 

April 1996 ﬁFinal Written Warning,ﬂ in which the Re-
                                                          
 4 In their briefs, the General Couns
el and the Respondent dispute the 
strength of the General Counsel™s prima facie case: the General Coun-
sel contends that it was ﬁstrong,ﬂ wh
ereas the Respondent contends that 
it was ﬁweak.ﬂ We find it unnecessary for purposes of this decision to 

decide this issue. 5 The judge found it unnecessary to make credibility findings regard-
ing some of the events leading up to Norwood™s discharge. Acknowl-

edging that witnesses put the events ﬁin a little different light,ﬂ he 
found that there was not a ﬁgreat
 deal of differenceﬂ among the wit-
nesses™ testimony. 
spondent stated that any fu
ture violation of company 
policy will result in immediate termination.  This final 
warning, however, was found unlawful by the judge and, 
as noted above, the Responden
t does not contest this 
finding.  Consequently, the Respondent is not privileged 
to rely on this unlawful warning as a basis for further 
discipline against Norwood.  Under these circumstances, 

and in light of the evidence indicating that the Respon-
dent™s decision to discha
rge Norwood was reached only 
after a review of his work 
record, we find that the Re-
spondent failed to establish its claim that it discharged 

Norwood solely for the act of insubordination. 
We further find, contrary to the judge, that the Re-
spondent failed to establish that its work rules mandated 
dismissal on the first act of insubordination and that em-
ployees John Davis and Gary Baker were terminated on 
the basis of their first act of  insubordination. The Re-
spondent™s work rules are cast in discretionary rather 
than mandatory terms.  Th
ey are prefaced as follows: 
The following general standards for employee conduct 
provide an understanding of what conduct is inappro-
priate and what disciplinary action 
may 
be appropriate 
if employee misconduct occurs. . . . All disciplinary 

situations will be evaluated in light of their individual 

circumstances, including the employee™s overall record 
of performance.  Therefore, the list provides only a 
guide as to what discipline 
may 
be appropriate for the 
situations listed. . . . 
Group A 
Violation of the following rules 
may result in immedi-
ate discharge: 
. . . . 
(14) Insubordination, refusal to perform assigned duties or 
refusal to follow the instructions of your supervisor. . . . 
[Emphasis supplied.] 
Given this prefatory language that discharge for insubordi-
nation is not mandated, the Respondent has clearly failed to 
establish its claim that an act of insubordination inevitably 
results in discharge.  
Nor did the Respondent establish its claim that em-
ployees Gary Baker and John Davis were discharged for 

an act of insubordination.  Although the Respondent™s 
vice president, Mae Dell Davis, testified that Baker and 
Davis were terminated for insubordination, she did not 

establish that their acts of insubordination were the sole 
cause of their terminations, without regard to their prior 
work record.  That testimonial gap is telling in view of 
the Respondent™s stated policy,
 noted above, that ﬁ[a]ll 
disciplinary situations will be evaluated in light of their 

individual circumstances, incl
uding the employee™s over-
all record of performance.ﬂ  Moreover, the documentary 
 TELEDYNE ADVANCED MATERIALS 541evidence in the record regard
ing these employees fails to 
indicate the reason for their discharge.  In these circum-
stances, we find that the Respondent failed to establish 
that these employees were discharged for a single act of 
insubordination.  Accordingly, the discharges of these 
two employees, standing alone, do not warrant an infer-
ence that Norwood would have been discharged for in-

subordination even absent his union activities.  
For all these reasons, we find that the Respondent has 
failed to meet its burden of establishing that Norwood 
would have been discharged even absent his union activ-
ity and therefore it failed to rebut the General Counsel™s 
showing that Norwood™s discharge was motivated by his 
union activities. Accordingly, we find that the Respon-
dent violated Section 8(a)(3) by discharging Norwood, 

and we shall order that the Respondent offer reinstate-
ment to Norwood and make him whole for any loss suf-
fered as a result of his unlawful termination.  Backpay 
shall be computed on a quarterly basis, making deduction 
for interim earnings, 
F. W. Woolworth Co.
, 90 NLRB 
289 (1950), and with interest to be paid on amounts ow-
ing, as computed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987). 
ORDER The National Labor Relations Board orders that the 
Respondent, Teledyne Advanced Materials, Huntsville, 

Alabama, its officers, agents, successors and assigns, 
shall 
1.  Cease and desist from  
(a) Issuing final warnings to or discharging employees 
because they engaged in union activities. 
(b) Promulgating and maintaining a rule prohibiting 
employees from talking about the Union while not pro-
hibiting talking about other subjects. 
(c) Threatening employees with discipline if they 
talked about the Union during working time. 
(d) Informing employees that their overtime work was 
being reduced in retaliation for engaging in union activi-
ties. (e) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Edward Norwood full reinstatement to his former posi-

tion or, if that position no longer exists, to a substantially 
equivalent position without prejudice to his seniority or 
any rights or privileges previously enjoyed. 
(b) Make the above-named employee whole for any 
loss of earnings and other benefits suffered as a result of 

the discrimination against him. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful warning or 

discharge, and within 3 days thereafter notify the em-
ployee in writing that this has been done and that the 
warning or discharge will not be used against him in any 
way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its Huntsville, Alabama facility, copies of the attached 
notice marked ﬁAppendix.ﬂ
6  Copies of the notice, on 
forms provided by the Regional Director for Region 10, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since April 24, 1996. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
                                                            
MEMBER HURTGEN, dissenting in part. 
I would remand this case for further critical findings. 
In brief, the facts are as 
follows: On August 27 main-
tenance supervisor, Roy Smith, observed Norwood talk-
ing to two employees.  Smith asked Edward Norwood 

what he was talking about and if he did not have some 
work to do.  Norwood responded, ﬁWell, ain™t none of 
your damn business what we™re talking about.ﬂ  Nor-
wood added that if Smith wanted to know whether or not 
he was working or what he should be doing, then Smith 
could ask his supervisor.  On August 28 Norwood was 

discharged. 
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  542My colleagues concede that
 Norwood engaged in in-
subordinate conduct.  They also concede that Respon-
dent™s rules provide that insubordination may result in 
discharge.  Finally, they con
cede that the discharge form 
given to Norwood specifically mentioned ﬁinsubordina-
tion to a supervisorﬂ as the 
reason for the discharge.  
However, my colleagues seize u
pon the fact that the form 
also had a checked box that
 read: ﬁ[t]ermination upon 
review of overall work record.ﬂ  In the view of my col-
leagues, this brought into play all of Norwood™s em-
ployment history, including th
e fact that he had received 
an unlawful warning on April 24.  Thus, according to the 

majority, Respondent has not rebutted the General Coun-
sel™s case. I disagree with this reasoning.  The specific reference 
to insubordination, and the factor of timing, make it clear 

that Respondent relied, at least in substantial part, upon 
the insubordination of August 27.  The checking of the 
box cannot negate this obvious fact.  Further, two other 
employees have previously been discharged for insubor-
dination.  In this regard, my colleagues note only that 

Respondent™s witnesses did not testify that insubordina-
tion was the 
sole
 reason for these discharges.  However, 
the General Counsel failed, upon cross-examination, to 
establish that there were other specific reasons for these 
discharges. 
On the other hand, I recognize that there is some evi-
dence that Respondent (through Supervisor Bill Reeves) 
referred to the warning when he told Norwood that he 
was discharged.  The judge did not mention this evi-
dence.  Thus, I would remand this case to the judge for 
him to evaluate this evidence and to consider whether 
Norwood would have been discharged even if there had 
been no warning. 
 APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT issue final warnings to or discharge 
our employees because they engage in union or other 

concerted activity protected by the Act. 
WE WILL NOT promulgate and maintain a rule pro-
hibiting our employees from talking to other employees 

about the Union, while not prohibiting talking about 
other subjects. 
WE WILL NOT threaten to discipline our employees 
if they talk about the Union during worktime. 
WE WILL NOT inform our employees that their over-
time work was being reduced in retaliation for employees 
engaging in union activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Edward Norwood full reinstatement 
to his former position, or if that position no longer exists, 
to a substantially equivalent position, without prejudice 
to his seniority or any other rights or privileges previ-
ously enjoyed. 
WE WILL make the above-named employee whole for 
any loss of earnings and other benefits resulting from his 
discharge, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 

the unlawful final warning or discharge of Edward Nor-
wood and, WE WILL, within
 3 days thereafter, notify 
him in writing that this has been done and that the dis-

charge will not be used against him in any way. 
TELEDYNE ADVANCED MATERIALS 
 John D. Doyle, Esq., 
for the General Counsel
. Kurt A. Powell, Esq. 
and Thomas E. O™connor Jr., Esq. (Hun-
ton and Williams),
 for the Company.
 BENCH DECISION AND CERTIFICATION WILLIAM N. CATES, Administrative Law Judge.  I heard 
this case in trial proceedings co
nducted in Huntsville, Alabama, 
on May 1Œ2, 1997.  At the conclusion of trial proceedings on 
May 2, 1997, and after hearing 
oral argument by the Govern-
ment counsel and company counse
l, I issued a Bench Decision pursuant to Section 102.35 (a)(10) of the National Labor Rela-
tions Board™s Rules and Regulations, setting forth findings of 
fact and conclusions of law. 
For reasons stated by me on the record at the close of the 
trial, I found Teledyne Advanc
ed Materials (the Company), 
violated Section 8(a)(1) of th
e National Labor Relations Act 
(the Act), as amended, when in August 1996 it promulgated 
and maintained a rule prohibiting its employees from talking 
about the Union while they were working, while not prohibiting 
talking about other subjects; by threatening its employees with 
discipline if they talked about the Union during worktime; by 
on or about September 1996 inform
ing its employees that their 
 TELEDYNE ADVANCED MATERIALS 543overtime work was being reduced in retaliation for the employ-
ees engaging in union activities; 
and, violated Section 8(a)(1) 
and (3) of the Act by on or about April 24, 1996, issuing a final 

warning to its employee Edward Norwood (Norwood). I con-
cluded the Company did not violate the Act when on or about 
August 28, 1996, it discharged
 its employee Norwood. 
Accordingly, I dismissed that portion of the complain
 t.                                                           
I certify the accuracy of the portion of the trial transcript (pp. 
328Œ343) containing my Decision, a
nd I attach a copy of that 
portion of the transcript, as corrected,
1 as ﬁ Appendix A.ﬂ 
CONCLUSIONS OF LAW 
The Company is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act; that it vio-
lated the Act in the particulars and for the reasons stated at trial 
and summarized above; and, that 
its violations have affected 
and, unless permanently enjoined, will continue to affect com-
merce within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found the Company has e
ngaged in certain unfair la-bor practices, I find it must be ordered to cease and desist and 

to take certain affirmative action designed to effectuate the 
policies of the Act. 
Having found that the Company unlawfully issued its em-
ployee Norwood a final warning on or about April 24, 1996, I 
recommend the Company, within 14 days from the date of this 
Order, be ordered to remove from its files any reference to 
Norwood™s final warning and within 3 days thereafter notify 
Norwood in writing that his has been done and that the unlaw-
ful warning will not be used ag
ainst him in any way.  I also 
recommend the Company be ordered, within 14 days after ser-

vice by Region 10 of the National Labor Relations Board (the 
Board), to post an appropriate notic
e to its employees, copies of 
which are attached hereto as ﬁAppendix Bﬂ for a period of 60 
consecutive days in order that employees may be apprised of 
their rights under the Act and the Company™s obligation to 
remedy its unfair labor practices. 
[Recommended Order omitted from publication.] 
APPENDIX A 
BENCH DECISION APPENDIX A 
328 JUDGE CATES: I find as follows, 
that the charge in Case 
10ŒCAŒ29555 was filed by the Union on August 28, 1996 and 

timely thereafter served on the 
Respondent. I find the charge in 
Case 10ŒCAŒ29908 was filed by the Union on January 27, 
1997 and thereafter timely served on the Company. I find that 
an amendment to the charge in Case 10ŒCAŒ29908 was filed 
by the Union on March 12, 1997 and thereafter served on the 
Company. 
I find that the Company is a Delaware corporation with an 
office and place of business in Huntsville, Alabama, herein 
 1 I have corrected the transcript by 
making physical inserts, cross-outs, 
and other obvious devices to conform to my intended words, without regard 
to what I may have actually said in the passages in question. 
called the Company™s facility, and it is the only facility in-
volved in this proceeding, and that the Company is engaged in 
the business of manufacturing refractory metals. 
Additionally, I find that during 
the past 12 month period, a 
representative period, the Comp
any in conducting its business 
operations purchased and received goods valued in excess of 
$50,000 directly from suppliers located outside the State of 
Alabama. 
The complaint alleges the Company admits and the evidence 
establishes that the Company is an employer engaged in com-
merce within the meaning of S
ection 2(2) (6) and (7) of the Act. 
I find that at all times material herein, the United  
329 Steel Workers of America, AFLŒCIO, CLC, is a labor organi-
zation within the meaning of Section 2(5) of the Act. 
Based on the evidence presented, the allegations of the com-
plaint and the admissions in answer, I find that Stanley Carne-
gie, Maedell Davis and Robert Justice are supervisors and 
agents of the Company within 
the meaning of Section 2(11) and 2(13) of the Act. 
From this point on, I shall address the complaint allegations 
essentially in the order that they are outlined in the complaint. 
Before I do that, let me make 
a few brief words with respect 
to credibility. I have obviously had the opportunity to observe 
each witness that testified and I have weighed their testimony 
in light of the testimony given by other witnesses and if any 
testimony has been supported or substantiated by documenta-
tion, I have considered that. 
I shall not discuss in totality all of the testimony and evi-
dence that has been presented. Any evidence upon which I base 
a finding, I have credited that evidence, if there is evidence to 
the contrary. 
I will try to explain my rationale for any credibility resolu-
tions that I make. 
I take full note of the fact that witnesses when they are testi-
fying about their own conduct, act
ions or words, may testify 
about it more completely and thoroughly and in 
330 some cases clearer than they actually did when they were going 
through the events. I recognize ther
e is the potential
 for bias on 
a number of the witnesses who have testified. For example, certain of the officials testifying for the company may wish to 
continue to please the company. The alleged discriminatee, that 
is the discharged individual, Mr. Norwood, certainly has among 
other things a job future and a pecuniary interest in the outcome 
of the proceeding. 
I™m not unmindful of those facts. 
Having said that, I turn now to the allegations in paragraphs 
seven and eight of the complaint. Did the Company promulgate 
a rule prohibiting its employees from talking to other employ-
ees about the Union while they were working and did the Com-
pany threaten its employees with 
discipline if they talked about 
the Union during work time. 
The testimony in support of th
at came from a witness, Mi-chael Ballinger. Mr. Ballinger testified that supervisor Justice 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  544instructed the employees in August not to talk to anyone about 
the Union and that he did not want them to talk 
to anyone that 
was involved with the Union. Ballinger said he asked how you 
would know if anyone was involved with the Union and that he 
was told that the employees could be written up if they were 
caught talking about the Union. 
Mr. Justice testified he gave no such instructions 
331 to the employees, that his policy simply was that they were not 
to hang around too long with other employees, but he never 
told any employee not to talk a
bout the Union or to those in-volved with the Union. 
Further, in support of supervisor Justice™s testimony, Mr. 
Eric Harris testified that he was not aware of any such rule and
 that he didn™t hear any such instructions made, that it was sim-

ply a reminder by Mr. Justice to the employees that they were 
not to be loitering or talking extended times when they should 
be working. Who is telling the truth? Mr. Ballinger, what reason did he 
have to misspeak the truth or Mr. Justice and Mr. Harris? These 
are tough questions but I am crediting Mr. Ballinger™s testi-
mony. He appeared to me to be truthful as he was testifying. 
Also, I™m persuaded that Mr. Harris and Mr. Ballinger could 
have been talking about two different occasions. Mr. Harris 
said they were just pushing the rules at that time. 
I have concluded and I™m cr
editing Mr. Ballinger™s testi-
mony. Mr. Justice, for example,
 acknowledged that he held 
meetings at different times in 
different places. I didn™t give 
much weight to Mr.
 Osborne™s testimony 
because he said 
something to the effect that he thought it was a three minute 
limitation on talking or whatever and then he said that was a 
policy he just sort of had in his mind when he came to the com-
pany. 
332 I have concluded and will find that the Company has vio-
lated the Act as alleged in paragraphs seven and eight of
 the 
complaint. 
Next, we come to paragraph nine of the complaint. That 
deals with whether supervisor Carnegie threatened employees 

by informing them that the elimination of overtime was based 
on their Union activities or Union activities that was going on 
at the plant. 
I don™t think there is much dis
pute that Mr. Carnegie made 
such a comment. I gave particular attention to Mr. Milam™s 
testimony, if I have my name
s correct, because I believe Mr. Milam stated somewhere in his testimony that Mr. Carnegie 
was his father-in-law. Not only is he testifying about matters
 that happened at the plant, he™s testifying, if my recollection is 
correct, about matters that c
oncerned his father-in-law. 
I™m giving credit to Mr. Milam™s testimony on that point. I 
don™t think there is any dispute that Mr. Carnegie said it. 
Then we come to the issueŠbefore I get to Mr. Carnegie™s 
actions after making the comments, that I find he did make, 
there was one other witness, a Mr. Merks, who
 indicated Mr. 
Carnegie said they were eliminating
 the overtime before 6:00 
a.m. I believe it was or 7:00 
a.m., the 6:00 a.m. overtime be-
cause of the 
333 Union. I recognize Mr. Carnegie said that could have been one of 
the reasons, but I™m persuaded he said it stronger than that. I™m 
persuaded that as he described it, he said all hell had burst loose 
and that things were not going ve
ry well, so in his frustration, 
he made those comments. Then he indicates, ﬁheﬂ being Mr Carnegie, that he went to 
Bob Moore, and I think Mr. Moore™s title is Vice President of 
Production, but it™s not important, 
he™s a supervisor and agent of the company, and in a position higher in the hierarchy of 
management than was Mr. Carnegie
, and said I™ve put my foot 
in my mouth, I™ve said things 
I shouldn™t have said, and a deci-
sion according to Mr. Carnegie was made to call a meeting the 
next day of the individuals and 
apologize and make a retraction. 
Carnegie goes in the next day,
 and here again, I don™t think 
on this part there is any dispute,
 and said he wanted to apolo-
gize for his comments the day earlie
r, that he was frustrated and 
that there really wasn™t anything to that as a reason. The reason 
was the T&A problems they were having out there at the plant, 
that was the reason they were doing away with the early morn-
ing overtime. 
The Company would argue that apology and retraction clears 
the matter up. I™m not persuaded 
it does for the simple reason it 
wasn™t as complete as Board law would 
334 require it to be. There 
is no evidence that he indicated such to 
everyone that was present at the earlier meeting. There is no 
evidence that he made it clear that what he had done would 
violate the Act and that was not the Company™s policy, and that 
it would not happen again. 
I find as alleged in paragraph nine of the complaint, that the 
Company violated the Act as outlined therein and that their 
retraction, such as it was, and apology is insufficient to negate 
the need for any corrective action. 
Paragraph ten of the complaint, which attributed conduct to 
Maedell Davis was amended out of the complaint, so there can 
be no finding there with respect to any conduct that may or may 
not have taken place. I say that
 only so that anyone reviewing 
the record will see that paragraph ten of the complaint was 
amended out and as such, there is nothing there for me to make 
any ruling on. 
Then we come to what I consider to be the heart of the case 
in the next two paragraphs of the complaint, and I shall again 
deal with those in the order that they are set forth in the com-
plaint. The Government alleges that the Company issued a final 
warning to Mr. Norwood on April 24, 1996, and that they did 
so because of his Union activities. They also allege that on 
August 28, 1996, the Company discharged Mr. Norwood and 
again did so because of Mr. Norwood™s Union activities. 
335 The Company says no, we did not do it because of any Union 
activities or lack thereof on the part of Mr. Norwood, that we had 
 TELEDYNE ADVANCED MATERIALS 545valid, legitimate and business justified reasons for doing so and 
would have done it even if you should conclude
 that he had Un-
ion activity and we had knowledge of that activity, and that calls 
for the analytical framework as outlined in a case called 
Wright 
Line, which is reported at 251 NLRB 1083, a 1980 case that was 
enforced at 662 Fed 2nd 899 by the First Circuit in 1981 and cert 
to the United States Supreme Court was denied in an order of the 
Court found at 455 U.S. 989, an 1982 case.
 Wright Line
 provides the analytical mode for resolving dis-
crimination cases turning upon the employers motivation. Under 
that test, the General Counsel must first make a prima facie 
showing sufficient to support the inference that protected conduct 
was a ﬁmotivating factorﬂ in the employer™s decision. Once ac-
complished, the burden shifts to the employer to demonstrate that 
the same action would have taken place notwithstanding the 
protected conduct. 
It is also well settled, however, 
that when a respondent™s stated 
motives for its actions are found to be false, the circumstances 
may warrant an inference that the true motive is the one that the 
respondent desires to conceal. Motive may be inferred from the 
total circumstances proved. Under certain circumstances, the 
Board 336 will infer animus in the absence 
of any direct evidence. That 
finding may be inferred from the record as a whole. 
When does the Government make out a prime facie case? A 
prima facie case is made out when the Government establishes 

Union activity, employer knowledge, animus and adverse action 
taken against those involved
 or suspected of involvement which 
has the effect of encouraging or discouraging Union activity. 
Inferences of animus and discriminatory motivation may be 
warranted under all the circumstances of a case, even without 
direct evidence, evidence of su
spicious timing, false reasons 
given in defense and the failure to
 adequately investigate alleged misconduct all support such inferences. 
Once the Government has made out a prima facie case, the 
burden shifts to the respondent or in this case, the company. That 
burden for the company requires the company to establish its 
Wright Line
 defense only by a preponderance of the evidence. 
The company™s defense does not fail simply because not all of 
the evidence supports it or even 
because some evidence tends to 
negate it. That™s the analytical framework under which I will examine 
the discipline that was given to Mr. Norwood. 
First, the warning that Mr. Norwood was given on April 24, 
1996. There is no question he was given a warning on that day, 

nor is there any dispute about the reasons 
337 asserted by the company for doing so. 
First, let™s look at the knowle
dge of Union activity on the part 
of Norwood prior to April 24, 1996. The following evidence 
would tend to indicate the Company™s knowledge of Mr. Nor-
wood™s Union activity prior to that event. 
Mr. Norwood testified, and on this particular point, I credit his 
testimony, that he signed a card in February of 1996ŠFebruary 
of 1995, and informed his supervisor, Mr. Webster, of that fact, 
and again in either December of 1995 or January of 1996, he 
signed a card, and that once a week, between 1995 and April 
1996, he talked with his supervisor, Webster, about the Union 
and/or his Union activities and/or the activities of others. 
There is also the testimony of Janet Denny, whose testimony 
on this particular point I credit, that the Union was discussed in 
Human Resources™ meetings in March of 1996, to the extent of 
wanting to know who else was involved, et cetera. 
Now, we have Mr. Norwood involved in Union activity. We 
have evidence that the Company knew of the activity and we 
have actions taken against him. 
Is there any evidence of animus 
with respect to his receiving the warning in April. 
There are a number of factors th
at persuades me that animus 
was a factor in that action. The number of items that Mr. Nor-
wood was disciplined for needs 
be addressed. First, he was
 338 disciplined for a violation of the visitor policy. There are a num-
ber of factors that would tend to indicate others did so without 
any adverse action against them. For example, sales persons. For 
example, those coming to the plant to pick up paychecks. 
Also at the time Mr. Norwood visited the plant on Sunday, I 
believe it was April 21, he first reported through the security 
provided by the Company, a Huntsville off duty police officer, 
and he made no effort to prevent Mr. Norwood from entering the 
facility, nor did he warn him in any manner. The office where 
Mr. Norwood could have signed in if he had wanted to was 
closed. Mr. Norwood, when observed by supervisor Kennemore, 
no corrective action was taken, not 
 even to the extent of saying 
you ought not be in here. 
Mr. Norwood was also charged with violating the badge pol-
icy. The evidence is somewhat overwhelming on that point, that 
badges are not consistently or uniformly worn by employees at 
the plant, even to this very day. Mr. Norwood was also charged 
with the failure to obtain management™s approval before bringing 
visitors onto the facility. Again,
 the offices were closed and the 
person involved for management made no effort to correct the 
situation. There is evidence that children are brought into the 
plant, at least have in the past on pay days, and into the Hygiene 
Building. Much was made about the fact that the Hygiene Building 
339 is not a production and maintenance part of the plant. There is 

evidence in the record that indicates there are blenders, crushers, 
a machine shop and locker room
 facilities in that building. I conclude from all that there must have been some other rea-
son that the Company gave Mr. Norwood this warning rather 
than his conduct. Each of the items for which they charged him in 
violation was items they
 had tolerated in others. 
I find as alleged in paragraph 11 of the complaint, that the 
Company issued a final warning to its employee, Edward Nor-
wood, on or about April 24, 1996, in violation of the Act. 
Then we come to the termination of Mr. Norwood on August 
28, 1996. Let™s go through the elements of what it takes to make 
out a prima facie case. Union activity on the part of the alleged 
discriminatee. Mr. Norwood testified and in fact, the Company 

concedes knowledge, that he wore a tee shirt that contained the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  546markings of the Union, God Bles
s the Steel Workers, and USWA 
Local 915. He also wore Union buttons, Work With Dignity, 
Steel Workers, USWA, AFLŒCIO, CLC, and a button that said 
Steel Workers, Yes, USWA, AFLŒCIO, CLC.
 Other indications of his Union activity and Company knowl-
edge of it is that on the day of the incident that led 
340 to Mr. Norwood™s discharge, Mr. Norwood had laid some Union 

cards on a golf cart and Mr. Webster came by and
 picked them 
up and examined them. 
Also, there is the testimony from a staff meeting that Maedell 
Davis had said that if the Un
ion came in, heads would roll. 
Animus is also established by the General Counsel by among 
other things, a statement by Craig Saline that all Union stewards 
were assholes. There is the comm
ent as testified to by witness 
Milam that Mr. Moore had said there were trouble makers down 
in the electric shop. 
There is no question that you have Company knowledge and 
you have Union activity, you have adverse action and you have 
animus. Has the Government made out a prima facie case? I conclude 
they have. Has the Company come forward and met its burden of 
proof that the same action would have taken place even in the 
absence of any protected conduct on the part of Mr. Norwood. 
I™m persuaded they have. 
The basis of that is, and there is no question at least in my 
mind based on the testimony presented, that Mr. Smith came by 
(and even if you use Mr. Norwood™s testimony), asked Norwood 
what he was talking about and if he
 didn™t have some work to do. 
Mr. Norwood said what he was talking about was none of 
Smith™s business and that if he 
341 wanted to know whether or not he was working or what he 
should be doing, then Smith could ask his supervisor. 
Others put it in a little different light but I don™t find a great 
deal of difference between the facts regarding what took place on 
the occasion in August. 
The question comes, were they joking. Was this simply a joke 
between Mr. Smith and Mr. Norwood and the Company knew or 
should have known that it was a joke between them. 
I™m persuaded the Company did not view it, nor were they in-
formed sufficiently, if at all, that it was a joking situation. I base a 
lot of that on the testimony of Mr. Smith when he said that if he 
had been joking, he would not have come back a second time and 
told Mr. Norwood to
 go back to work. 
The fact that it was not a joking matter is perhaps bolstered to 
some degree by the comments attributed to Mr Murphy that he 
was somewhat embarrassed by Mr. Norwood™s conduct and that 
it was not a joke. 
Based on the demeanor of Mr. Smith, I conclude that he did 
not threaten to whip the shirt off 
either Farron or Cy Harbin when 
he spoke with Norwood on the day in question. 
Stated simply, it doesn™t matter that there is anti-Union ani-
mus, that there is Union activity and Company knowledge, and 
even that the Company was happy to
 see this individual go, if the 
individual does what the Company says 
342 he did and other employees, such as Mr. Baker and Mr. Davis, 
were terminated for like insubordination, then the fact that Nor-
wood had Union activity and that the Company was happy to see 
him go doesn™t insulate him 
or 
protect him from being rightfully
 discharged or stated differently, for being discharged without the 
Company having violated the Act. 
If the individual does what he is accused of doing and if that 
constitutes insubordination and if others are discharged for the 
same like offense, then you must conclude that the Company 
would have discharged Mr. Norwood in light of all of the Union 
activity that he engaged in and all of the animus that this Com-
pany has demonstrated towards the Union activities of its em-
ployees. 
With respect to paragraph 12 of the complaint, which alleges 
that the Respondent unlawfully discharged its employee, Mr. 
Norwood, on August 28, 1996, I shall dismiss that paragraph of 
the complaint. I shall in due time, once I have received a copy of the tran-
script, certify my decision to the Board and it is my understand-
ing that all appeal rights run from
 the time of the certification of 
my decision to the Board. 
I want to thank each of you for your participation and for the 
cooperation that the parties have demonstrated between each 

other. It has been my pleasure to hear the case because I don™t 
know if I asked more than one or two 
343 questions in the entire trial, beca
use all counsel, the Government 
counsel and the Company counsel, came fully prepared and put 
their case on in an outstanding manner, both sides. 
You are to be commended, each 
side, for the party you repre-
sent. You have done an excellent job. 
Unless there is anything further, this hearing is closed. 
(Whereupon, the hearing was closed.) 
 